Case 4:20-cv-01312-P-BP Document 1 rr 12/08/20 Page 1 of 6 PagelD
to ER OF ; STR C Oy

C°; j Hornem 3 of

=a FORT WOR TH DIVISION

IN THE UNITED STATES DISTRICT COURT 2020DEC-8 PM 12: 3h
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
SEPUTY CLERK. sy _
KEVIN KEENER §
Plaintiff, § 4-20CV1312-P

§

vs. § CIVIL ACTION NO.
CONNER INDUSTRIES, INC., §
Defendant. §

PLAINTIFF, KEVIN KEENER'S, ORIGINAL COMPLAINT

 

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Kevin Keener, hereinafter called Plaintiff, complaining of and about
Conner Industries, Inc., hereinafter called Defendant, and for cause of action shows unto the
Court the following:

PARTIES AND SERVICE

1. Plaintiff, Kevin Keener, is a citizen of the United States and the State of Texas
and resides in Tarrant County, Texas.

2. Defendant Conner Industries, Inc. may be served by serving Steve Fowler, its

agent authorized to accept service at 3800 Sandshell Drive, Suite 235, Ft. Worth, Texas 76137.

JURISDICTION
3. The action arises under 42 U.S.C. Section 1983 et. seq. as hereinafter more fully
appears.
4, This Court has supplemental jurisdiction over state law claims discussed below

under 28 U.S.C. Section 1367(a) because they arise out of the same case or controversy.

NATURE OF ACTION
Case 4:20-cv-01312-P-BP Document1 Filed 12/08/20 Page 2of6 PagelD 2

NATURE OF ACTION

5. This is an action under Title 42 U.S.C. Section 2000e et. seq. as amended by the
Civil Rights Act of 1991 to correct unlawful employment practices on the basis of race and
color.

CONDITIONS PRECEDENT

6. All conditions precedent to jurisdiction have occurred or been complied with: a
charge of discrimination was filed with the Equal Employment Opportunity Commission within
three-hundred days of the acts complained of herein and Plaintiff's Complaint is filed within
ninety days of Plaintiff's receipt of the Equal Employment Opportunity Commission's issuance
of a right to sue letter.

FACTS

7. Plaintiff, an African American, began working for Defendant in October 2017.
Throughout his tenure with Defendant, Plaintiff was a hard-working employee who diligently
performed his duties on a regular basis. Upon information and belief, Defendant’s treatment and

termination of Plaintiff violates federal law.

8. Plaintiff has been subjected to disparate and discriminatory treatment based
on his race. Specifically, he was targeted by Corporate Supervisor, Steve (Caucasian),
Supervisor, Nick (Hispanic), and Human Resources, Kim (Caucasian). Plaintiff received
facially discriminatory comments, to include "Nigger" written in Spanish and left on his
desk daily. Plaintiff reported the discrimination to Defendant. Defendant failed to take any

remedial action and fostered Plaintiff's hostile work environment.

9. In April 2019, Plaintiff was made a supervisor. Following the promotion, he

began receiving threats from colleagues writing racial slurs on his machine: “Black Bitch,
Case 4:20-cv-01312-P-BP Document 1 Filed 12/08/20 Page 3 of 6 PagelD 3

Nigger, etc.”, and by leaving a monkey hanging by its necks in a conspicuous location. Plaintiff
began making protected complaints to Defendant about the threats. In addition, Plaintiff
complained that the Hispanic employees had banded together to disrespect and discriminate
against him. Following Plaintiff's complaint to Defendant, Defendant questioned the same
employees that Plaintiff was accusing of racial discrimination and unsurprisingly they almost
universally implicated Plaintiff as the source of the workplace issue. Furthermore, most of these
employees including, Nicholas Ramirez who was deported by ICE and came back to work for
Defendant as Nicholas Samano, were undocumented illegal aliens. Instead of Defendant
alleviating the problem, Defendant terminated the employee who promoted Plaintiff then
immediately demoted Plaintiff to a laborer. Plaintiff escalated his concerns of discriminatory
intent for this adverse action. Again, rather than remedy the discrimination, Defendant

terminated Plaintiff.

RACE AND COLOR DISCRIMINATION

8. Defendant, Conner Industries, Inc., intentionally engaged in unlawful
employment practices involving Plaintiff because of his race and color.

9. The unlawful employment practices of Defendant, Conner Industries, Inc.,
specifically discriminating against Plaintiff because of his race and terminating Defendant
because of his complaining about the hostile work environment caused by Defendant’s
discriminatory conduct. Defendant’s conduct adversely impacted Plaintiff relating to race, color,
or national origin. Additionally, Plaintiff was written up and disciplined for the same conduct
that other non-African Americans were doing without discipline, to wit: late arrivals to work,

early departures from work, raising their voices, etc. These actions had a disparate and adverse

 
\

Case 4:20-cv-01312-P-BP Document1 Filed 12/08/20 Page4of6 PagelD 4

impact on Plaintiff because of his race and color. Such employment practices were not job-
related and were not consistent with business necessity.

10. Defendant, Conner Industries, Inc., discriminated against Plaintiff in connection
with the compensation, terms, conditions and privileges of employment or limited, segregated or
classified Plaintiff in a manner that would deprive or tend to deprive him of any employment
opportunity or adversely affect his status because of Plaintiff's race and color in violation of 42
U.S.C. Section 2000e-(2)(a).

11. Defendant, Conner Industries, Inc., classified Plaintiff in a manner that deprived
him of an equal employment opportunity that was provided to employees similarly situated in
violation of 42 U.S.C. Section 2000e-(2){a).

12. Plaintiff alleges that Defendant, Conner Industries, Inc., discriminated against
Plaintiff on the basis of race and color with malice or with reckless indifference to the state-
protected rights of Plaintiff.

RETALIATION BY CONNER INDUSTRIES, INC.

13. Plaintiff alleges that Defendant Conner Industries, Inc. instituted a campaign of
retaliation which included having co-workers document issues and actions by Plaintiff in a
questionnaire that could be used against him for termination. This retaliation was and is due to
Plaintiff exercising his rights by making a charge. Plaintiff suffered damages for which Plaintiff
herein sues.

DAMAGES

14. ‘Plaintiff sustained the following damages as a result of the actions and/or

omissions of Defendant described hereinabove:

a. All reasonable and necessary Attorney's fees incurred by or on behalf of
Case 4:20-cv-01312-P-BP Document1 Filed 12/08/20 Page5of6 PagelD5

Plaintiff; /

b. Back pay from the date that Plaintiff was denied equal pay for equal work
and interest on the back pay in an amount to compensate Plaintiff as the
Court deems equitable and just;

c. Emotional pain;

d. Mental anguish in the past;

e. Mental anguish in the future;
f. Loss of earnings in the past; and
g. Loss of earning capacity which will, in all probability, be incurred in the
future.
EXEMPLARY DAMAGES

15. Plaintiff would further show that the acts and omissions of Defendant complained
of herein were committed with malice or reckless indifference to the protected rights of the
Plaintiff. In order to punish said Defendant for engaging in unlawful business practices and to
deter such actions and/or omissions in the future, Plaintiff also seeks recovery from Defendant
for exemplary damages.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff, Kevin Keener, respectfully
prays that the Defendant be cited to appear and answer herein, and that upon a final hearing of
the cause, judgment be entered for the Plaintiff against Defendant for damages in an amount
within the jurisdictional limits of the Court; exemplary damages, together with interest as
allowed by law; costs of court; and such other and further relief to which the Plaintiff may be

entitled at law or in equity.

 
 

Case 4:20-cv-01312-P-BP Document1 Filed 12/08/20 Page 6of6 PagelD 6

Respectfully submitted,

KEVIN KEENER

B

 

y:
Kevin Keerfer
Pro Se
E-Mail:
1612 Homedale Dr. #1404
FORT WORTH, TX 76112
Tel. (817) 350-7180
Fax.
